


Exhibit 10.8

rantee: Wayne-Kent/"\. Bradshaw ./ umber of Restricted Stock Units: 129,270 ate
of Grant: April 26, 2017 BROADWAY FINANCIAL CORPORATION 2017 CASH-SETTLED TARP
RSU AWARD AGREEMENT Broadway Financial Corporation (the "Company") hereby grants
an award of tled TARP restricted stock units ("RSUs") to the Grantee named
above. The n SUs subject to this Agreement (the "Award") is set forth above.
Each RSU stitutes an unfunded and unsecured promise of the Company to deliver to
you, se to be delivered to you, subject to the terms of this Agreement, cash
equal to r Market Value of one share of Common Stock on the applicable Payout
Date ( ned below), or promptly thereafter, as provided herein. The Company is
currently a participant in the Capital Purchase Program, eloped pursuant to the
United States Department of Treasury's Troubled Asse ief Program ("TARP") under
the Emergency Economic Stabilization Act of 2008 ended. To the extent that, with
respect to this Award, the Grantee is subject to t rictions of Section 30.10 of
31 C.F.R. part 30, an interim final regulation promul he United States
Department of Treasury ("Treasury") governing executive pensation for recipients
of financial assistance under TARP, and the guidance ted thereto (the "TARP
Rules"), this Award is, and shall be intended to satisfy t uirements for and
qualify as, an award of "long term restricted stock" as defined P Rules, and
this Agreement shall be interpreted and construed in accordance ewith. 1.
Acceptance of Award. The Grantee shall have no rights with respect to this rd
unless Grantee shall have accepted this Award by signing a copy of this Aw
eement and delivering the signed copy to the Company. 2. Restrictions and
Conditions. No payment shall be made in respect of any ss (x) the RSU is vested,
and (y) such payment is permitted by the TARP Rule 3. Vesting of RSUs. To the
extent not previously forfeited, the RSUs shall ves become nonforfeitable on the
earlier of (i) the second anniversary of the Date nt, (ii) the Grantee's de th
or permanent disability (as defined in the Grantee's loyment agreement with the
Company), or (iii) the Grantee's termination of loyment by the Company
(including its subsidiaries or any successor) without se or by the Grantee for
Good Reason (as Cause and Good Reason are define Grantee's employment agreement
with the Company) within two years followin nge in Control; provided, however,
that the Change in Control-related vesting ided for in this clause (iii) shall
not apply at any time that such vesting would no

GRAPHIC [g301063kii001.gif]

 



not vest upon such temunation pursuant to clause (ii) or (iii) OJ Lhe preceding
sentence) shall be immediately forfeited. For purposes of this Agreement, and
notwithstanding any provision in the Grantee's employment agreement with the
Company to the contrary, the term "Change in Control" means, with respect to the
Company, a change in control within the meaning of Treasury Regulations Section
1.280G-1Q&A 27-29 or Section 1.409A-3(i}(5)(i). 4. Payment. Once vested, the
RSUs shall become payable on the later of (x) the vesting date or (y)
notwithstanding anything herein to the contrary, but only to the extent the
Grantee is subject to the restrictions of Section 30.10 of the TARP Rules with
respect to this Award, the time permitted under the following schedule (except
to the extent provided below or as necessary to reflect a merger or acquisition
of the Company (within the meaning of the TARP Rules)): (i) 25 percent of the
RSUs at the time of repayment of 25 percent of the aggregate financial
assistance received by the Company from Treasury under TARP; (ii) an additional
25 percent of the RSUs granted (for an aggregate total of 50 percent of the
RSUs) at the time of repayment of 50 percent of the aggregate financial
assistance received by the Company from Treasury under TARP; (iii) an additional
25 percent of the RSUs granted (for an aggregate total of 75 percent of the
shares of RSUs granted) at the time of repayment of 75 percent of the aggregate
financial assistance received by the Company from Treasury under TARP; and (iv)
the remainder of the RSUs granted at the time of repayment of 100 percent of the
aggregate financial assistance received by the Company from Treasury under TARP
(such date and each of the other payment dates set forth in this Section 4 being
referred to herein as a "Payout Date"). Notwithstanding the forgoing, with
respect to any employment taxes or other federal, state, local or foreign taxes
are anticipated to apply in respect of the vesting of your RSUs, the Company may
accelerate the payout of vested RSUs under this Agreement n order to satisfy
such taxes in accordance with the TARP Rules. Any payment for such purposes
shall not count toward the percentages in the schedule above. Vested RSUs shall
be paid to you in cash on or promptly following the later of the applicable
vesting date or Payout Date, and in any case within 30 days of such pplicable
Payout Date, provided, however, that any payment made following your eath shall
be paid to the representative of your estate. 5. 2008 Plan Not Applicable. This
award of RSUs is a freestanding award and is ot subject to the terms of the
Company's 2008 Long-Term Incentive Plan (the "2008 lan"). 6. Transferability.
This Agreement is personal to the Grantee, is non-assignable nd is not
transferable in any manner, by operation of law or otherwise, other than (i) by
ill or the laws of descent and distribution or (ii) pursuant to an order issued
under state omestic relations laws.

GRAPHIC [g301063kii002.gif]

 



7. Tax Withholding. The Grantee shall be solely responsible for any applicable
taxes (including, without limitation, income and excise taxes) and penalties,
and any interest that accrues thereon, incurred in connection with your Award.
Unless the Grantee otherwise directs or the Company otherwise elects, the
Company will satisfy applicable tax withholdings and make applicable deductions
from cash (if any) paid in respect of the RSUs at the time the applicable tax
withholding obligation arises. In the alternative, the Grantee may remit (or the
Company may elect to require the Grantee to remit) cash to the Company (through
payroll deduction or otherwise), in each case in an amount sufficient in the
opinion of the Company to satisfy such withholding obligation. 8. TARP
Restrictions. Payments pursuant to this Award Agreement are subject to
applicable regulations issued by the U.S. Department of the Treasury and
applicable requirements of agreements between the Company and the U.S.
government, including, without limitation, the TARP Rules as the same are in
effect from time to time. The Grantee may receive compensation under this
Agreement only to the extent that it is consistent with those regulations and
requirements. 9. Section 409A. The RSUs are intended to be exempt from Section
409A as short-term deferrals under the guidance provided in the TARP Rules. 10.
Committee Discretion. The Committee shall have full discretion with respect to
he interpretation of this Agreement and any actions to be taken or
determinations to be made in connection with this Agreement, and its
interpretations, actions and eterminations shall be final, binding and
conclusive. 11. Dividend Equivalents. The RSUs will be credited with dividend
equivalents qual to amount of cash dividend payments that would otherwise have
been paid if the hares of Common Stock represented by the RSUs (including deemed
reinvested dditional shares attributable to the RSUs pursuant to this paragraph)
were actually utstanding. These dividend equivalents will be deemed to be
reinvested in additional hares of Common Stock determined by dividing the deemed
cash dividend amount by he Fair Market Value of a share of Common Stock on the
applicable dividend payment ate. Such credited amounts will be added to the RSUs
and will vest or be forfeited in ccordance with Section 3 based on the vesting
or forfeiture of the initial RSUs to which hey are attributable. 12. Adjustment.
The Committee shall, in its sole discretion, equitably adjust the erms of this
Award to preserve the benefits or potential benefits intended to be made
vailable to the Grantee for any increase or decrease in the number of issued
shares of ommon Stock resulting from a recapitalization, spin-off, split-off,
stock split, stock ividend, combination or exchange of shares of Common Stock,
merger, consolidation, ghts offering, separation, reorganization or liquidation,
or any other change in the orporate structure or shares of the Company. 13. No
Obligation to Continue Employment. Neither the Company nor any ubsidiary is
obligated by or as a result of this Agreement to continue the Grantee in
mployment and this Agreement shall not interfere in any way with the right of
the ompany or any Subsidiary to terminate the employment of the Grantee at any
time. 14. Notices. Notices hereunder shall be mailed or delivered to the Company
at its incipal place of business and shall be mailed or delivered to the Grantee
at the

GRAPHIC [g301063kii003.gif]

 



address on file with the l,.;Ompany or, in either case, at such otner address as
one party may subsequently furnish to the other party in writing. 15. Force and
Effect. The various provisions of this Agreement are severable in their
entirety. Any determination of invalidity or unenforceability of any one
provision shall have no effect on the continuing force and effect of the
remaining provisions. 16. Successors. This Agreement shall be binding upon and
inure to the benefit of the successors, assigns and heirs of the respective
parties hereto. 17. Applicable Law. The provisions of this Agreement shall be
governed by and construed in accordance with the laws of the State of
California, without regard to the conflict of law provisions of any
jurisdiction. 18. Counterparts. This Agreement may be executed in two
counterparts each of which shall be deemed an original and both of which
together shall constitute one and the same instrument. 19. Entire Agreement:
Amendment: Waiver. This Agreement contains the entire understanding of the
parties hereto. No provision set forth in this Agreement may be amended,
modified or waived unless such amendment, modification or waiver shall be
authorized by the Committee and shall be agreed to in writing, signed by the
Grantee and by an officer of the Company duly authorized to do so; provided,
however, that the Grantee expressly agrees that, notwithstanding anything in
this Agreement to the contrary, the Company may unilaterally amend or modify
this Agreement if required for he Company to comply with its obligations under
TARP, whether currently existing or hereinafter enacted or promulgated, to the
extent they affect this Agreement. No waiver by either party of any default
under this Agreement shall be deemed a waiver of any ater default. 20. Certain
Definitions. "Committee" means the compensation committee of the Company's Board
of Directors (and any successor thereto) or, if none, the Company's Board of
Directors. "Common Stock" means shares of common stock, $0.01 par value, of the
Company. "Fair Market Value" shall have the same meaning as that given to such
term in he 2008 Plan. * * * * * * * * * [signature page to follow]

GRAPHIC [g301063kii004.gif]

 



The foregoing Agreement is hereby accepted and the terms and conditions thereof
are hereby agreed to by the undersigned. ,e. J-1-Z.b-,., Dated:
-----------------------Grantee's Signature Wayne-Kent A. Bradshaw Grantee's Name

GRAPHIC [g301063kii005.gif]

 



$ $ $ $ 420,000 18,000 1,200 9,000 ase Salary ar Allowance ell Allowance ub
Allowance $ 12,000 1-K Match $ $ 460,200 230,100 ($460,200/2) stricted Stock
Award tal Compensation 33% $ 690,300 $ ck Price (based on today's closing) 1.78
stricted Stock Units ($230,100/$1.77) 129,270

GRAPHIC [g301063kii006.gif]

 
